Dismissed and Memorandum Opinion filed June 12, 2008







Dismissed
and Memorandum Opinion filed June 12, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00358-CV
____________
 
ARROW FINANCIAL SERVICES, LLC,
ASSIGNEE OF GE MONEY BANK, Appellant
 
V.
 
EUGENIO G. GALVAN, Appellee
 

 
On Appeal from the County Civil
Court at Law No. 2
Harris County, Texas
Trial Court Cause No.
902265
 

 
M E M O R
A N D U M   O P I N I O N
According
to information provided to this court, this is an appeal from a judgment signed
March 4, 2008.  The clerk=s record was due to be filed on or before May 5, 2008, but it
has not been filed.  The clerk responsible for preparing the record in this
appeal informed the court appellant did not make arrangements to pay for the
record.  




On May
12, 2008, notification was transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).
Appellant
has not provided this court with proof of payment for the record. Accordingly,
the appeal is ordered dismissed.  Appellant=s pending motion for extension of
time to file the notice of appeal is denied as moot.  
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed June
12, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.